DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 12/03/2018.
Claims 1-9 are currently pending and have been examined.
International Priority
	Applicant’s ADS properly claims international priority to JP 2017-245774, filed on 12/22/2017.  This application appears to fully support the claims as presently filed; as such, all claims are granted an effective filing date of 12/22/2017.
Information Disclosure Statement
	All references disclosed in the IDS documents of 12/03/2018, 7/08/2019, and 7/22/2020 have been fully considered.  
Specification
The disclosure is objected to because of the following informality:  In Paragraph 0005, “to acquire various kinds of knowledges” should read “to acquire various kinds of knowledge.”  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “S150,” “S151,” and “S152” have been used to designate different steps in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “S164” (see Fig. 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality:  In Claim 1, “based on the available resource information, transmitting the ticket to the first apparatus” should read “based on the available resource information; transmitting the ticket to the first apparatus.”  Appropriate correction is required.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 8, and 9, the limitations of generating, when receiving an acquisition request of a ticket indicating a use right of the resource from a first apparatus, the ticket including command information indicating a command concerning use of the resource, based on the available resource information; and executing, when receiving the ticket from a second apparatus that acquired the ticket via the first apparatus, the command indicated by the command information included in the ticket, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Additionally, the limitation of generating, when receiving an acquisition request of a ticket indicating a use right of the resource from a first apparatus, the ticket including command information indicating a command concerning use of the resource, based on the available resource information, as drafted, is a process that, under its broadest reasonable 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a memory configured to store available resource information indicating a resource available to a user; a processor coupled to the memory and configured to perform a process; a non-transitory computer-readable storage medium having stored an information processing program to cause a computer to perform a process; and transmitting the ticket to the first apparatus.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 
Claims 2-7, describing various additional limitations to the machine of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  In particular, Claim 2 specifies that the command indicated in the command information must be to acquire personal data from memory (merely narrowing the field of use), as well as claiming the storage and transmission of said personal information (merely providing insignificant extra-solution activity), which do not integrate the recited judicial exception into a practical application.  Regarding the above-mentioned insignificant extra-solution activity, these activities are well-understood, routine, and conventional as they embody mere data gathering (see MPEP 2106.05(g)) and receiving/transmitting data over a network (see MPEP 2106.05(d)) respectively.  Claim 3 specifies particular embodiments of the previously claimed resources and command information, and specifies that the previously claimed execution step applies the further specified command information (merely narrowing the field of use), which do not integrate the recited judicial exception into a practical application.  Claim 4 further specifies the particular embodiments of Claim 3 (merely further narrowing the field of use), which does not integrate the recited judicial exception into a practical application.  Claim 5 specifies that the command information be encoded (merely narrowing the field of use) and implies an additional decoding step within the previously claimed execution of the command information (said additional step 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub 20140223516 (Vongsouvanh et al) (hereafter, “Vongsouvanh”).  
	Regarding Claims 1, 8, and 9, Vongsouvanh discloses the following limitations:
a memory configured to store available resource information indicating a resource available to a user (¶ 0033; Fig. 2A); 
a processor coupled to the memory and configured to perform a process (¶ 0051; Fig. 3);
a non-transitory computer-readable storage medium having stored an information processing program to cause a computer to perform a process (¶ 0005);
generating, when receiving an acquisition request of a ticket indicating a use right of the resource from a first apparatus, the ticket including command information indicating a command concerning use of the resource, based on the available resource information (¶ 0031, 0040);
transmitting the ticket to the first apparatus (¶ 0043); and
executing, when receiving the ticket from a second apparatus that acquired the ticket via the first apparatus, the command indicated by the command information included in the ticket (¶ 0044).  
	Regarding Claim 2, Vongsouvanh discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein the memory stores personal data of the user as the resource available to the user, and in the generating, the command information indicates an acquisition command to acquire the personal data from the memory, and in the executing, the personal 
Regarding Claim 5, Vongsouvanh discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein in the generating, the command information is encoded, in the executing, the command information included in the ticket from the second apparatus is decoded, and the command indicated in the decoded command information is executed (¶ 0032; execution of secured or encrypted data in the access token necessarily requires decryption of the same).  
Regarding Claim 6, Vongsouvanh discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein in the generating, the ticket further includes an identifier indicating the second apparatus having a right to use the ticket, and in the executing, the command is executed after a source from which the ticket is received is authenticated in reference to the identifier (¶ 0032).
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of PGPub 20140002236 (Pineau et al) (hereafter, “Pineau”).
Regarding Claim 3, Vongsouvanh discloses the limitations of Claim 1.  Vongsouvanh does not explicitly disclose but Pineau does disclose wherein the resource available to the user is equipment connected to the information processing apparatus, and in the generating, the command information indicates a control command to control the equipment, and in the 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the physical access functionality of Pineau with the access control system of Vongsouvanh because Pineau teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0013-0014, the invention of Pineau is disclosed for use in an access control system such as that of Vongsouvanh.
Regarding Claim 4, Vongsouvanh in view of Pineau discloses the limitations of Claim 3.  Vongsouvanh does not explicitly disclose but Pineau does disclose wherein the available resource information indicates a room available to the user, the equipment is a locking device for locking and unlocking of a door for entry to the room, and in the generating, the command information indicates a control command to instruct the locking device to unlock the door (Abstract; ¶ 0007, 0015-0017).  The motivation to combine remains the same as for Claim 3.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of PGPub 20130210360 (Ljung et al) (hereafter, “Ljung”).
Regarding Claim 7, Vongsouvanh discloses the limitations of Claim 1.  Vongsouvanh does not explicitly disclose but Ljung does disclose wherein in the generating, the command information is a command ID corresponding to the command, and in the executing, the command corresponding to the command ID included in the ticket is executed (¶ 0009).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the identification techniques of Ljung with the access control 
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20130185784 – “Authority Delegate System, Server System in Authority Delegate System, and Control Method for Controlling Authority Delegate System,” Tamura
PGPub 20160318481 – “Methods and Systems for Using Cloud Services to Assign e-Keys to Access Vehicles,” Penilla et al
PGPub 20160283740 – “Consumer and Brand Owner Data Management Tools and Consumer Privacy Tools,” Roundtree
PGPub 20150370615 – “Methods and Apparatus for Using Smart Environment Devices via Application Program Interfaces,” Pi-Sunyer
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628